Per Curiam,
This is an appeal from an order discharging a rule to- show 'cause why judgment entered by confession upon a promissory note in July, 1900, should not be opened. The note was given for medical services rendered by the plaintiff to the defendant’s wife and other members of his family. It is not alleged that any fraud was practiced upon the defendant to obtain the note, but that the plaintiff was negligent in the treatment of the de*344fendant’s wife, and that this fact was not discovered by the defendant until later. The defendant’s delay in moving to open the judgment is a circumstance which would be entitled to consideration. But apart from that, the allegation of negligence was not sustained by the quantity and quality of proof which is required to move a chancellor to open a judgment for services admittedly rendered. First, it does not clearly and satisfactorily appear that the plaintiff did not make the examination which it is claimed ought to have been made in the exercise of due skill and care. Second, the medical witness who was called by the defendant to establish want of skill in this particular would go no further than to say that “ it was a little unfortunate that examination was not made,” but in the same connection he testified, “ I would not say that it reflected on the skill of the physician, even if he found that treating her upon the lines of his conception of the case and the trouble did not improve her.” This extract with others quoted in the opinion of the learned president judge shows the tenor of this witness’s testimony. To have opened the judgment in order that a jury might be permitted to guess first, that the plaintiff did not make the examination which it is claimed he ought to have made, and second, that he was negligent in not doing so, would not have been warranted in the exercise of a sound discretion. The learned judge below, in an opinion filed, has fairly reviewed the salient features of the testimony bearing upon the question, and has made it quite clear that a case was not made out for opening the judgment. We will add nothing further to what he has said upon the subject, but will only suggest what is so well settled as not to require citation of authority, that the judge to whom such application is made sits as a chancellor, and the appellate court will examine the record only to determine whether the discretion vested in him has been properly exercised, and will review the action of the court below only when it clearly appears that it has been abused. In our view the court wisely exercised the discretion vested in it. Therefore the order is affirmed and ap.peal dismissed at the cost of the appellant.